DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3, 5, 6, and 8-20 are pending in the instant application.   Claims 16-18 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1, 3, 5, 6, and 8-15 are under consideration in this Office Action.

3.	In view of the claim amendment and arguments filed 05/17/2021, the previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn.

4.	In view of the claim amendment and arguments filed 05/17/2021, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

6.	Claims 1, 3, 5, 6, and 8-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Humphreys et al. (BMC Genomics. 2015 Dec 21;16:1085; reference of record) in view of US20090191593 (07/30/2009; reference of record), Mifune et al. (Polymer Degradation and Stability 95 (2010) 1305-1312; reference of record), Hiroe et al.  (Applied and Environmental Microbiology Apr 2012, 78 (9) 3177-3184; reference of record).
The arguments filed 12/21/2021 have been considered but are not persuasive.  In the arguments on page 4, applicant state:   “Moreover, merely because something could be accomplished, for example in Cupriavidus necator to produce PHB (e.g., Mifune or Hiroe), does not mean that there was motivation to do it in C. autoethanogenum (e.g., Humphrey or Burk)”. Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.  
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art

Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

As previously stated, Humphreys et al. teaches that Clostridium autoethanogenum is an acetogenic bacterium capable of producing high value commodity chemicals and biofuels from the C1 gases present in synthesis gas, where this common industrial waste gas can act as the sole energy and carbon source for the bacterium that converts the low value gaseous components into cellular building blocks and industrially relevant products via the action of the reductive acetyl-CoA (Wood-Ljungdahl) pathway.  Humphreys et al. teach that current research efforts are focused on the enhancement and extension of product formation in this organism via synthetic biology approaches.  US20090191593 teaches organisms including Clostridium autoethanogenum capable of utilizing syngas and grow on syngas or components of syngas such as CO, CO2, and H2, and a number of their properties such as their optimal temperature for growth, optimal pH for growth, doubling time, product profile, and physiological group.  US20090191593 teaches that acetyl-CoA can function as a precursor for other desired products where once the acetyl-CoA-producing microorganism has been generated, additional genes can be introduced including AtoB encoding acetyl-CoA acetyltransferase and Hbd encoding 3-hydroxbutyrl-CoA dehydrogenase (paragraph [0201]).  Mifune et al. teach that PHB is synthesized in Cupriavidus  necator from acetyl-CoA through conventional three consecutive reactions; condensation of two acetyl-CoA molecules and subsequent (R)-specific reduction to provide (R)-3HB-CoA by β-ketothiolase (PhaACn) and NADPH-dependent acetoacetyl-CoA reductase (PhaB1Cn), respectively, and polymerization of (R)-3HB-CoA by PHA synthase (PhaCCn), as shown in Fig. 1.  Hiroe et al. teach an operon of three genes (organized as phaCAB) which encodes the essential proteins for the production of P(3HB) ((R)-3-hydroxybutyrate) in the native producer Ralstonia eutropha, where the three genes of the phaCAB operon are phaC which encodes the polyhydroxyalkanoate (PHA) synthase, phaA which encodes a 3-ketothiolase, and phaB which encodes an acetoacetyl coenzyme A (acetoacetyl-CoA) reductase.
Thus, in view of the reference teachings one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the claimed 
One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying Clostridium autoethanogenum to express enzymes and/or proteins to make desired products is known in the art as shown by reference teachings; and the modified Clostridium autoethanogenum has the enzymes required for production of polyhydroxybutyrate.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

7.	No claim is allowed. 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652